In re Kiefer, Linda C.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “B”, No. 84-138; to the Court of Appeal, Fourth Circuit, No. 94CW-1708.
Granted. Judgment of the court of appeal is reversed insofar as it holds that plaintiff must produce evidence of Southern Freight-ways, Inc.’s insolvency. For the purpose of State Farm’s liability, the only relevant inquiry is whether Southern is underinsured. Case remanded to the trial court for further proceedings.
WATSON, J., not on panel.